Citation Nr: 1414632	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied reopening the claims currently before the Board. 

This case was previously before the Board in January 2013, at which time it was remanded because the Veteran requested a hearing.  

In May 2013, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

Throughout the appeals process, the Veteran has asserted that his back disability is related to his sleep apnea.  Since the sleep apnea that the Veteran experiences is not currently service-connected (service connection for it was granted mistakenly in February 2005 and was severed in October 2007), the Board will not consider that argument because secondary service connection cannot be granted where the primary disability is not service-connected.  38 C.F.R. § 3.310 (2013).

The claim for service connection for bilateral hearing loss disability is remanded to the RO via the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  Service connection for a back disability was last denied by a January 2007 rating decision.  The Veteran did not perfect an appeal of the denial.

2.  Service connection for bilateral hearing loss disability was denied by March 2005 and September 2008 rating decisions.  The Veteran did not perfect an appeal of either denial.

3.  The evidence received since the January 2007 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a back disability.

4.  The new evidence received since the September 2008 rating decision is not material and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss disability.

5.  A back disability is not related to active service. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a previously denied claim for service connection for a back disability has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence to reopen a previously denied claim for service connection for a back disability has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  A back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  VA should specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the Veteran was mailed letters in August 2010 and November 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2010 and November 2010 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements.

The Board finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records, VA examinations, and private medical records are of record.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Therefore, the duties to assist and notify have been met.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).   New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Back disability

The Veteran originally submitted a claim of entitlement to service connection for a back disability in July 2006.  The claim was denied by the RO in a January 2007 rating decision.  Notice of the denial and notice of appellate rights were provided in a September 2007 statement of the case.  The Veteran did not perfect an appeal of that decision and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for a back disability may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the evidence added to the record since the last final decision in January 2007.  That includes recent VA outpatient treatment records, private treatment records, and Veteran's personal statements.  Evans v. Brown, 9 Vet. App. 273 (1996).  Since January 2007, the Veteran has submitted copies of his private medical treatment records from April 2002 to July 2003, which were received in March 2007.  The Veteran has also submitted copies of the Social Security Administration (SSA) records, including the medical records used by the SSA to grant the Veteran disability for a work-related back disorder.  The SSA records were received by VA in March 2007.  The Veteran has also submitted a July 2010 statement from his high school wrestling coach reporting that the Veteran did not experience back problems when he was in high school.  

The evidence submitted was not previously of record, and it addresses specifically the issue before the Board.  It is also presumed credible for the purpose of determining whether to reopen the claim.  Therefore, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Accordingly, the claim for  service connection for a back disability is reopened.  To that extent only, the claim is allowed.

Now, the Board can reach the underlying claim of entitlement to service connection for a back disability and adjudicate that claim de novo.  The RO reopened the claim and readjudicated the claim, to include in a July 2011 supplemental statement of the case.  Therefore, the Board may consider the merits of the claim for service connection.

The Veteran asserts that he has a back disability.  Specifically, the Veteran has reported that he hurt his back for the first time in early 1966 while stationed in Germany, and twice in 1967 when stationed in Vietnam.  The Veteran reported that he was an ammunition specialist and was loading a truck in Vietnam when the driver pulled away too soon, causing the Veteran to fall and hit his back.  The second time, a pallet of ammunition broke while being lifted, and the shells fell on one of the service members.  The Veteran hurt his back trying to help the man on whom the pellet fell.  The Veteran did not recall the incident in Germany.

A review of the service medical records shows that the Veteran was diagnosed with and treated for back strain in January 1966 which he experienced as a result of lifting weights at the gym; February 1966, when he lifted shelves and experienced low back strain; and January 1967, when he fell and experienced neck and back strain.  The Veteran's April 1969 separation examination noted that had a back injury in 1963 and in Vietnam which had resolved.  

In July 2010, a former high school wrestling coach wrote a statement on behalf of the Veteran, in which he reported that he coached the Veteran from 1963 to 1965, and that the Veteran did not experience back problems then.

The Veteran underwent a VA examination of his back in December 2010.  The examiner noted that the Veteran reported injuring his back in active service in Germany, while lifting howitzer shells to load in an ammo truck; in Vietnam, while loading a truck and having the side gate fall on him when the fork lift operator pulled away too quickly; and in the United States, while loading and placing side gates on a truck, twisting his back as one of the gates accidentally slipped.  The Veteran also reported injuring his back while working at a printing company in 1985 while carrying a large print cylinder.  The Veteran reported that was the incident for which he received SSA disability, as the back pain following that incident forced him to stop working at the printing shop in 1986.  Following that, the Veteran worked as an office clerk from 1986 to 1988; as a daycare provider with his wife from 1989 to 2003; and he retired fully in 2004.   

The examiner noted that the Veteran reported that he used a walker outside of his home and could not walk more than 1/8 mile; used a walker to attend sporting events; went to the gym three times a week for stretching and water exercises; had a back procedure done in 1986 designed to numb his nerves to decrease his pain, which did not make a difference; took Percocet and a muscle relaxant daily; used a back brace, ice packs, heat packs, and exercise equipment; experienced monthly flare-ups since 1985 which incapacitated him for two days at a time and which occurred when he twisted his back, lifted loads, or bent over too far, and were 100 percent incapacitating.  

Following a physical examination and imagining studies, the examiner opined that the Veteran experienced mild scoliosis convex to the right and multilevel degenerative disc disease.  The examiner diagnosed the Veteran with lumbar degenerative disc disease and stated that it was more likely than not unrelated to the back strain the Veteran experienced in active service.  The examiner stated that the Veteran recovered from the self-limited low back condition that he experienced while in active service; that he was able to work at a printing shop lifting large printing press rollers; and that the Veteran had an intervening interceding event, the work-related injury at the printing shop, which was more likely the cause of his current condition.  The examiner opined that the lumbar degenerative disc disease was not connected with, or caused by, lumbar or low back strain.

In July 2011, the Veteran underwent back surgery at a VA Medical Center for L4-5 decompressive laminectomy.  

The Board acknowledges that the Veteran is competent to report that he first experienced a back disability while in active service, and that he has continued to experience symptoms of a back disability since separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report when he first experienced symptoms of a back disability, and that they have continued since service because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran to be credible in that assertion.

However, although the Veteran contends that he has a back disability related to active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed back disability because those matters require medical expertise.  The Board finds that the evidence does not support a continuity of symptomatology of a back disability because the evidence does not show complaints of or treatment for back symptoms from separation from service until a work-related accident following service.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements regarding back a disability being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  His statements as to a continuity of symptomatology are less persuasive because arthritis was not shown in service and his claims of symptoms are not supported by evidence of treatment.

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  Also, the Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Veteran's statements regarding the etiology of his back disability, and the statement of his former coach that the Veteran did not have back problems in high school, are found to be less persuasive than the medical opinions regarding the etiology of the Veteran's back disability, which attributes the back disability to factors unrelated to service.

The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection for a back disability.  The Board finds that the December 2010 VA examiner's opinion is the most probative opinion of record and establishes that the Veteran's back disability is not etiologically related to, or the result of, any injury during active service.  The back disability was attributed to nonservice-related factors, an injury he experienced while working at a printing shop years after separating from active service.  No nexus between the Veteran's back disability and his in-service back injuries has been established by competent evidence or continuity of symptomatology.  Furthermore, the evidence does not show that any arthritis of the back manifested to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss Disability

The Veteran submitted a claim of entitlement to service connection for bilateral hearing loss disability in March 2005.  The claim was denied by a December 2005 rating decision because hearing loss disability was not shown and was not shown to be incurred in or aggravated by service.  Notice of the denial and notice of appellate rights were provided in October 2006 in a statement of the case.  A September 2008 rating decision found that hearing loss disability was not shown to be incurred in or aggravated by service.  The Veteran did not perfect an appeal of either decision and the rating decisions became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for bilateral hearing loss disability may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the evidence added to the record since the last final decision in September 2008.  That includes recent VA outpatient treatment records, private treatment records, and Veteran's personal statements.  Evans v. Brown, 9 Vet. App. 273 (1996).  Since September 2008, the Veteran has submitted a July 2013 audiogram from a private provider.  That audiogram appears to show that the Veteran has a hearing loss disability for VA purposes, which was shown at the time of the September 2008 denial.  The audiologist did not provide any opinion relating any current bilateral hearing disability to active service.  None of the other medical records submitted by the Veteran speak to the issue of bilateral hearing loss disability, and none of the new evidence suggests that it is at least as likely as not that any current hearing loss disability was incurred in or aggravated by service.

The evidence submitted was not previously of record, and it addresses specifically the issue before the Board.  It is also presumed credible for the purpose of determining whether to reopen the claim.  However, the evidence does not show that it is at least as likely as not that any current bilateral hearing loss disability is related to service.  Therefore, the Board finds that the new evidence is not material.  38 C.F.R. § 3.156 (2013).  Accordingly, the claim of service connection for a bilateral hearing loss disability is not reopened.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a back disability and the claim is reopened.  To that extent only, the appeal is granted.

New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability and the claim remains denied.

Entitlement to service connection for a back disability is denied. 


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


